Exhibit EMPLOYMENT AGREEMENT This is an Agreement made and entered into as of February 22, 2008, between AIR METHODS CORPORATION, a Delaware corporation (the “Company”), and Paul Tate (the “Executive”). RECITALS The Company wishes to employ the Executive in the executive positions described below, and the Executive wishes to accept such employment.The Company and the Executive desire to set forth in this Agreement the terms and conditions of the Executive’s employment by the Company, effective as the date hereof. AGREEMENT In consideration of the mutual promises contained herein, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Employment; Position; Term.The Company hereby employs the Executive, and the Executive hereby accepts employment with the Company, in the capacity of Chief Operating Officer.Subject to Section4, the term of the Executive’s employment under this Agreement shall be for one (1) year, beginning March 31, 2008 (the “Start Date”).The term of this Agreement shall be extended for successive one-year periods on March 1 of each year beginning March 1, 2009, unless on or before three months prior to any such renewal date the Company or the Executive provides written notice to the other of its or his intention not to renew. 2.Duties, Responsibilities and Authority.In his capacity as Chief Operating Officer, the Executive shall have primary responsibility for the overall operation and the day-to-day management of the business of the Company.In the absence or of the Chief Executive Officer, the Chief Operating Officer shall assume and discharge the responsibilities of that office. In this capacity, he shall also perform such other duties as are prescribed by applicable law and the Company’s bylaws for the office which the Executive shall hold pursuant to this Agreement, all of which responsibilities shall be discharged in accordance with policies established by the Company’s Board of Directors (the “Board”).In his capacity as Chief Operating Officer, the Executive shall report to the Chief Executive Officer and be subject to the additional direction and control of the Board.The Executive shall devote his full professional and managerial time and effort to the performance of his duties as Chief Operating Officer, and he shall not engage in any other business activity or activities which, in the mutual judgment of the Executive and the Board, do, in fact, conflict with the performance of his duties under this Agreement. 3.Compensation. (a)Salary.For services rendered under this Agreement, the Company shall pay the Executive a salary of $295,000 per annum (as adjusted pursuant to Section 3(b), the "Salary"). (b)Annual Review and Salary Adjustment.The Executive’s salary will not be reviewed during the calendar year 2008.The Executive’s first salary review shall be for the period ending December 31, 2009, and, as appropriate, his salary shall be adjusted effective January1, 2009 and shall be reviewed annually thereafter during the term of this Agreement. (c)Bonus.In addition to the Salary, the Executive shall be eligible to receive an annual bonus for each year of his employment ending on and after December 31, 2008, as determined by the Board or by the Chief Executive Officer if and to the extent the authority to make such determination is delegated by the Board to the Chief Executive Officer. (d)Equity Awards. (i)The Executive may participate in stock option programs of the Company in accordance with the policies applicable to other officers of the Company upon such terms as the administrators of such programs in their discretion determine. (ii)Options. As additional consideration for the Executive’s performance of services hereunder, effective upon the Start Date, the Company hereby issues to the Executive, under and subject to the Company’s 2006 Equity Compensation Plan (the “Plan”), options (the “Options”) to purchase 25,000 shares of the Company’s common stock, par value $0.06 per share (the “Common Stock”).It is intended that the maximum amount of these Options as permitted under law shall qualify as an “incentive stock option” under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), and to the extent that all or any portion of the Options do not so qualify, the Options shall be treated as non-qualified options.The Options shall have an exercise price equal to the Fair Market Value of the Common Stock (as such term is defined in the Plan) on the Start Date (subject to customary adjustments for stock splits and stock dividends) and shall expire on the tenth (10th) anniversary of the Start Date.
